Citation Nr: 0526065	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  00-24 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability other than left ventricular hypertrophy, claimed 
to be manifested as coarctation of the aorta, mitral valve 
prolapse, and cardiorenal insufficiency, and claimed as 
secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1969.  

This appeal originally came before the Board of Veterans' 
Appeal (Board) from a July 2000 rating decision of the 
Department of Veterans Affairs (VA), regional office (RO).  
That rating decision denied the veteran's claim for service 
connection for a cardiovascular disability, claimed to be 
manifested as left ventricular hypertrophy, coarctation of 
the aorta, mitral valve prolapse, and cardiorenal 
insufficiency, and claimed as secondary to his service-
connected hypertension.

The veteran provided testimony at a videoconference hearing 
before the undersigned in August 2002.  A transcript of that 
hearing is of record.

In December 2002, the Board undertook additional development 
of the veteran's claim pursuant to authority then in place.  
Subsequently, in October 2003 the Board remanded the case for 
additional development.  

A September 2004 rating decision granted service connection 
for left ventricular hypertrophy, and assigned a 
noncompensable evaluation.  

An April 2005 rating action continued the prior denial of 
service connection for a cardiovascular disability other than 
left ventricular hypertrophy, claimed to be manifested as 
coarctation of the aorta, mitral valve prolapse, and 
cardiorenal insufficiency, and claimed as secondary to 
service-connected hypertension.  The case was subsequently 
returned to the Board.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The competent evidence of record does not demonstrate 
that the veteran currently has a chronic cardiovascular 
disability other than left ventricular hypertrophy; 
specifically, the weight of the evidence is against a finding 
that the veteran has coarctation of the aorta, mitral valve 
prolapse, or cardiorenal insufficiency.


CONCLUSION OF LAW

A chronic cardiovascular disability other than left 
ventricular hypertrophy, claimed to be manifested as 
coarctation of the aorta, mitral valve prolapse, and 
cardiorenal insufficiency, was not incurred in or aggravated 
by active duty, and is not proximately due to or the result 
of service- connected disability.  38 C.F.R. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for 


Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2004 and December 2004.  Since these letters essentially 
provided notice of elements (1), (2), (3) and (4), see above, 
it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran was notified in the November 2000 
statement of the case (SOC) and April 2005 supplemental 
statement of the case (SSOC) of the laws and regulations 
pertaining to his claim for service connection.  This was 
sufficient for notification of the information and evidence 
necessary to substantiate the claim, and the veteran has been 
adequately informed as to the type of evidence that would 
help substantiate his claim.  

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the formal VCAA notice letters to the veteran.  At 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield, supra. 



The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield  
supra.  While the notice could not be given prior to the 
initial adjudication of the claim currently on appeal, which 
predated the enactment of VCAA, the veteran subsequently 
received content- complying notice and proper VA process as 
described above.  

Upon receipt of a substantially complete application for 
benefits, VA will also make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
See 38 C.F.R. § 3.159(c) (2004).  

The veteran underwent VA examinations in March 2001 and April 
2003.  The case was previously remanded to obtain VA 
treatment records.  The veteran has not identified other 
pertinent records that have not been obtained.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As noted above, the September 2004 rating decision granted 
service connection for left ventricular hypertrophy.  The 
remaining claim is for service connection for a 
cardiovascular disability other than left ventricular 
hypertrophy, claimed to be manifested as coarctation of the 
aorta, mitral valve prolapse, and cardiorenal insufficiency, 
and claimed as secondary to service-connected hypertension

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  Finally, service connection may be 
established on a secondary basis where the evidence shows 
that (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  See also 38 C.F.R. § 3.310(a) (2004).

The veteran's service medical records show that in December 
1968 a chest X-ray was interpreted as showing a probable 
coarctation of the aorta.  The veteran was referred to a 
surgeon who doubted that a coarctation was present.  At the 
time of his service separation examination in December 1968 
the veteran denied shortness of breath, pain or pressure in 
the chest, chronic cough, palpitation or pounding heart, and 
high or low blood pressure.  His separation examination noted 
a diagnosis of hypertension, but heart examination was noted 
as normal.  Chest X-ray was noted as negative.

A December 1970 VA examination noted hypertensive vascular 
disease with no cardiomegaly, and cardiac disease not found.  
A November 1974 chest X-ray showed no active disease.  A 
January 1978 VA examination was negative for ischemia, and no 
heart disease was noted.  Angina pectoris was noted on VA 
outpatient record in October 1981.  A January 1982 VA chest 
X-ray noted tortuous aorta, and no active disease.  

VA electrocardiogram in April 1982 noted normal sinus rhythm 
and normal tracing; chest X-ray was essentially normal.  A 
June 1982 VA cardiology consultation report described 
skeletal chest pain, hypertension, and no coarctation.  A 
July 1983 VA consultation report noted a history consistent 
with essential hypertension and mitral valve prolapse.  An 
April 1984 VA cardiology consultation assessed essential 
hypertension and nonspecific chest pain; chest X-ray was 
normal.  

A November 1986 VA examination noted no heart murmur, and all 
peripheral vessels bilaterally equal; the diagnosis was 
hypertension.  A December 1987 VA cardiology consultation 
noted nonspecific chest pains and moderate hypertension.  A 
July 1988 chest X-ray found no cardiac, pulmonary, or pleural 
abnormalities.  A four day admission for evaluation of chest 
pains resulted in diagnoses of chest pains, highly atypical 
for coronary artery disease, and accelerated hypertension.  

An October 1988 VA treadmill exercise test was clinically and 
electrically negative for ischemia.  The examiner noted chest 
pains atypical for coronary artery disease.  Echocardiogram 
was within normal limits.  

A March 2001 VA examination, which included an ECG, noted no 
clinical evidence of coarctation of aorta or mitral valve 
prolapse.  The veteran's renal function was noted to have 
been stable, with no deterioration of renal function over the 
years.  

A VA examination in April 2003, conducted for the purpose of 
determining whether the veteran's left ventricular 
hypertrophy was related to his hypertension, did not include 
any diagnosis of mitral valve prolapse, coarctation of the 
aorta, or cardiorenal insufficiency.

On review, the Board finds that the preponderance of the 
evidence is against a finding of current cardiovascular 
disability other than the left ventricular hypertrophy for 
which service connection has already been granted.  
Examination of the record reveals that although coarctation 
was suspected during service, this was subsequently 
discounted, and the overwhelming weight of the postservice 
clinical data has found no coarctation of the aorta.  
Likewise, the medical evidence of record, which includes 
extensive testing and examinations over many years, has 
failed to demonstrate the presence of mitral valve prolapse 
or cardiorenal insufficiency.  

The Board acknowledges the veteran's reports of heart trouble 
since service or secondary to his service connected 
hypertension.  However, the Board notes that his opinion as 
to medical matters, no matter how sincere, is without 
probative value because he, as a lay person, is not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Moreover, without a current cardiovascular disability, other 
than left ventricular hypertrophy, there is no basis for 
granting service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Even assuming a current cardiovascular 
disability, the Board notes that the record does not contain 
competent medical evidence relating such disability to the 
veteran's active military service or to his service-connected 
hypertension.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for cardiovascular disability 
other than left ventricular hypertrophy, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b) (West 2002).


ORDER

Service connection for a cardiovascular disability other than 
left ventricular hypertrophy, claimed to be manifested as 
coarctation of the aorta, mitral valve prolapse, and 
cardiorenal insufficiency, is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


